DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

January 29, 2015

FROM:

Vikki Wachino
Acting Director
Center for Medicaid and CHIP Services

SUBJECT:

2015 Federal Poverty Level Standards

As required by Section 673(2) of the Omnibus Budget Reconciliation Act (OBRA) of 1981 (42
U.S.C. 9902(2)), the Department of Health and Human Services (HHS) updates the poverty
guidelines at least annually and by law these updates are applied to eligibility criterion for
programs such as Medicaid and the Children’s Health Insurance Program (CHIP). These annual
updates are accomplished by increasing the Census Bureau’s current official poverty thresholds
by the relevant percentage change in the Consumer Price Index for All Urban Consumers (CPI–
U).
The 2015 guidelines reflect the 1.6 percent price increase between calendar years 2013 and 2014.
After this inflation adjustment, the guidelines are rounded and adjusted to standardize the
differences between family and household sizes. For a family or household of 4 persons living in
one of the 48 contiguous states or the District of Columbia, the poverty guideline for 2015 is
$24,250. Separate poverty guideline figures are developed for Alaska and Hawaii, and different
guidelines may apply to the Territories. The guidelines can be found at
http://www.gpo.gov/fdsys/pkg/FR-2015-01-22/pdf/2015-01120.pdf.
To determine eligibility for Medicaid, CHIP, and advance payments of the premium tax credit
(APTC) and cost-sharing reductions (CSR) for the purchase of health coverage through the
Marketplace, states and the federal government generally use a percentage multiple of the
guidelines (for example, 133 percent or 185 percent of the guidelines) as allowed or mandated in
relevant authorizing legislation or program regulations. The Federally-facilitated Marketplace
(FFM) will begin using the 2015 FPLs for Medicaid and CHIP eligibility on February 1, 2015.
In accordance with section 36B of the Internal Revenue Code, eligibility for APTC and CSR will
continue to be determined using 2014 FPLs for all APTC and CSR for enrollment that is effective
in 2015.
Included with this informational bulletin is the 2015 Dual Eligible Standards chart that displays
the new standards for the Medicare Savings Program categories. These standards are also
available on Medicaid.gov at http://www.medicaid.gov/medicaid-chip-program-information/bypopulation/medicare-medicaid-enrollees-dual-eligibles/seniors-and-medicare-and-medicaidenrollees.html.

CMCS Informational Bulletin – Page 2
Please update your standards in accordance with this information. If you have any questions or
need additional information, please contact Judith Cash, Director of the Division of Eligibility
and Enrollment, at 410-786-4473 or Judith.Cash@cms.hhs.gov.

